PHELPS DUNBAR LLP 504-568-9130 2019/12/03 10:39:14 3 /5

U.S. Department of Justice
United States Marshals Service

PROCESS RECEIPT AND RETURN

See "Instructions for Service of Process by U.S. Marshal"

PLAINTIFF

Are Controls Inc.

DEFENDANT

M/V NOR GOLIATH and Goliath Offshore Holdings Pte. Ltd.

COURT CASE NUMBER
| 1:19-cv-391-LG-RHW

| TYPE OF PROCESS
Service of Court Order

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE Chief crew member aboard M/V NOR GOLIATH

 

 

ADDRESS (Street or RFD, Apartment No., City, State and ZLP Code)
Vessel Berthed at Signing River Island

AT

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

Number of process le be

 

Attn: Zachary J. Ardoin

Phelps Dunbar LLP

Canal Place; 365 Canal Street, Suite 2000
New Orleans, LA 70130

 

served with this Form 285

 

Number of parties to be
eseved in thi I
served in this case

 

Check for service

Oe
on U.S.A. SOUTHERN DISTRICT OF MISSISSIPP|

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (include Business and Alterfate

All Telephone Numbers, and Estimated Times Available for Service)

Follow Highway 90, vessel is berthed across from U.S. Customs Office in Pascagoula

  

 

 

DEC 18 2019

 

 

 

[] PLAINTIFF
[x] DEFENDANT

+ ig service on behalf Fok

ey of Ay th, mG D. riginator
cd

TELEPHONE NUMBER
504-584-9214 BY emoete DEPUTY

DATIARTHUR JOHNSTON

 

 

 

 

 

SPACE SE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

| acknowledge receipt for the total
number of process indicated

(Sign only for USM 285 if more
than one USM 285 is submitted)

District to
Serve
|

District of
Origin
No. | No.

Total Process

 

 

 

 

Signature of Authorized USMS Deputy or Clerk

Date

Thereby certify and return oa have personally served , [[) have Iczal evidence of service, [] have executed a as shown in “Rem arks", the process s described on the
ct

individual, company, corporatioy

c., at the address shown above on the on the individual, company, corporation, ete. shown at the address inserted below.

 

 

CO thereby certify and return that Lam unable to locate the individual, compeny, corporation, ete. named above (See remarks below)

 

Name and title of individual served (if not shown above)

T :
i Date Time [J am

IaeY4-19 Qi: 30 Wer

 

 

‘
Address (camplete only different ee above)

Ci'gutytoa ils 2 Chsef Cette,

 

Signature of U.S. Marshal or Deputy

HC. i

 

 

| Forwer ding Fee Advance Depasits

oe

Total Mileage Charges. Total Charges

Service Fee
(including endeavors)

1 ™O?? 5!

 

 

 

 

 

Amount owe 5. MarsfAl* or

(Amount of ReTund*)

(py 1

 

REMARKS Ao pins Cr

 

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE

Form USM-285
Rev. 11/18
